Citation Nr: 1314425	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  04-27 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine



THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent for lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  



ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995 and from August 1996 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision granted service connection for lumbar spine spondylosis at L4 and spondylolisthesis L4-5 and assigned a 10 percent disability rating effective from November 2, 2001.  The Veteran appealed that decision and the case was referred to the Board for appellate review.

During the pendency of the appeal, a rating decision dated in May 2009 increased the Veteran's evaluation for his lumbar spine disability to 40 percent effective from November 2, 2001.  However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In May 2011 and December 2012, the Board remanded the case for additional development.  The case has since been returned to the Board.  

The Virtual VA eFolder has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2012 remand, the Board directed the AMC/RO to verify the Veteran's current mailing address and to send him another copy of the September 2012 supplemental statement of the case that had been returned as undeliverable.  Pursuant to the remand, the current mailing address was obtained, and a copy of the September 2012 supplemental statement of the case was sent to the Veteran in February 2013 at his current mailing address.  

The Board also requested that the AMC/RO obtain any outstanding, relevant VA treatment records dated since January 2012.  A review of the Virtual VA folder shows that records from the VA Medical Center in Denver were added in February 2013 and that records from the VA Medical Center in Boston were added in March 2013.  

The Board further directed that, upon completion of the requested development, the AMC/RO readjudicate the issue and provide the Veteran an additional supplemental statement of the case if the benefit sought on appeal remained denied.  
However, on review of the claims folder, there is no indication that a supplemental statement of the case was furnished following the receipt of additional the VA medical records.  These records contain information relevant to the appeal issue, and thus, a remand is required so that the AMC/RO can consider this evidence in the first instance. The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Moreover, a December 2012 VA pain consultation record documents the Veteran's complaints of low back pain, weakness, numbness/burning in the feet, and urinary hesitancy.  It was noted that he needed a neurological work-up and that he was supposed to return to the clinic after the work-up was completed.  A February 2013 record indicates he was a no show, and it is unclear whether the requested work-up was accomplished.  On remand, any additional relevant records should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2012).  

In addition, the Board notes that the Veteran most recently underwent a VA examination to ascertain the severity of his service-connected lumbar spine disability in February 2012.  As previously noted, VA medical records dated in December 2012 indicate that he reported having urinary hesitancy.  Pursuant to the rating schedule, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2012).  The Veteran is currently service-connected and separately rated for neuropathy of the right and left lower extremities.  Considering his complaints regarding urinary hesitancy, however, the Board finds that additional examination is warranted to determine whether such symptomatology is a manifestation of his service-connected lumbar spine disability.  38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991). 


Accordingly, the case is REMANDED for the following action:


1.  The AMC/RO should request all outstanding, relevant treatment records from the VA Medical Center in Boston, Massachusetts, or any other applicable VA facility, for the period from March 2013 to the present.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  

If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's service-connected lumbar spine disability and report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.   The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.

The examiner should also identify any and all associated neurologic abnormalities.  The examiner should specifically address the Veteran's complaint of urinary hesitancy in December 2012 and state whether there is any objective evidence of bladder impairment related his service-connected lumbar spine disability.

A complete rationale for any opinion expressed should be provided.  

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO should implement corrective procedures. 

4.  Upon completion of the requested development and any additional development deemed appropriate, the AMC/RO should readjudicate the issue of entitlement to an initial evaluation in excess of 40 percent for lumbar spine spondylosis at L4 and spondylolisthesis L4-5.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  


The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


